Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-5, 7-9, and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a satellite dispenser, comprising: a dispenser body defining an interior cavity to accommodate a payload;  a plurality of externally adjustable restraints positioned within the interior cavity and configured to be extended further into the interior cavity by actuation of a manual interface external to the interior cavity, an end plate at a first end of the interior cavity, wherein at least a subset of the restraints are positioned on or in the end plate; and a pusher plate assembly positioned adjacent to the end plate, wherein the pusher plate assembly comprises a pusher plate having a plurality of posts and each of at least a subset of the posts is aligned with a corresponding one of the restraints positioned on or in the end plate.
The closes prior arts of record is Holemans et al. (doc. “CANISTERIZED SATELLITE DISPENSER (CSD) AS A STANDARD FOR INTEGRATING AND DISPENSING HOSTED PAYLOADS ON LARGE SPACECRAFT AND LAUNCH VEHICLES” and  Apland et al. (US 2004/0131521). Both Holemans and Apland individually or in combination lacks to disclose or render obvious a satellite dispenser comprising an end plate at a first end of the interior cavity, wherein at least a subset of the restraints are positioned on or in the end plate; and a pusher plate assembly positioned adjacent to the end plate, wherein the pusher plate assembly comprises a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642